Citation Nr: 1015655	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-29 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for posttraumatic stress disorder 
(PTSD)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

A hearing before the undersigned Veterans Law Judge was held 
at the RO in January 2010.  The hearing transcript has been 
associated with the claims file.

The issue of service connection for PTSD, having been opened 
herein, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A claim of service connection for PTSD was previously denied 
by the RO in March 2005.  Evidence presented since March 2005 
relates to an unestablished fact necessary to substantiate 
the claim of service connection.


CONCLUSIONS OF LAW

1.  The March 2005 RO decision denying the claim of service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence sufficient to reopen the claim 
for service connection for PTSD has been presented.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

As the issue of whether new and material evidence has been 
submitted has been resolved in Veteran's favor, any error in 
notice required by Kent is harmless error, and as the 
underlying claim for service connection has been remanded, 
analysis of whether VA has satisfied its other duties to 
duties to notify and assist is not in order. 

New and Material

A claim of service connection for PTSD was initially denied 
in a February 2000 rating decision, and subsequent 
applications to reopen were also denied, most recently in 
March 2005.  These decisions are final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  However, a claim will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The previous claims of service connection were denied because 
"there was no credible supporting evidence that a claimed in 
[-] service stressor actually occurred in service and that 
PTSD had been diagnosed by qualified medical personnel."  
See March 2005 rating decision.  Evidence considered at the 
time of the previous decisions included service medical and 
personnel records, unit records for January 1966, VA 
treatment records, and stressor statements from the Veteran.  
The evidence also included Vet Center records which reflected 
a diagnosis of PTSD by a Vet Center counselor based on the 
Veteran's Vietnam service.  

Evidence received in conjunction with the application to 
reopen includes VA treatment records reflecting diagnoses of 
PTSD by a VA psychiatrist, a Vet Center record explaining how 
the criteria for a diagnosis of PTSD are met, statements and 
testimony from the Veteran describing in-service stressors, 
and unit records which reveal, among other things, that the 
Mortar Battery of the 11th Marine Division, 1st Battalion 
received rounds in August 1966.  This evidence is both 
"new" and "material," in that it was previously unseen, it 
relates to an unestablished fact necessary to substantiate 
the claim; that is, the existence of a diagnosis of PTSD 
under the DSM-IV due to verified in-service events, and it 
raises a reasonable possibility of substantiating the claim.  
Thus, the claim is reopened, and, to this extent only, the 
appeal is granted.  As will be discussed in the Remand 
portion of this decision, further development is required 
prior to the Board's adjudication of the merits of the 
Veteran's appeal.


ORDER

New and material evidence has been received; the claim for 
service connection for PTSD is reopened and, to that extent 
only, the appeal is granted.


REMAND

The evidence reflects diagnoses for PTSD and for adjustment 
disorder and dysthymia.  A claim for service connection for 
one psychiatric disability encompasses all psychiatric 
disability, regardless of how diagnosed.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, the matter on appeal 
should be recharacterized as a claim of "entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD."  In light of the recharacterization of the 
issue, the Board finds that additional notice must be 
provided to the Veteran to ensure that the duty to notify is 
fully complied with and satisfied.  

Additional efforts to verify the Veteran's stressors must 
also be undertaken.  The Veteran has reported experiencing 
combat in service.  His service personnel records do not 
denote the award of any combat medals; however, the Veteran 
separated from active duty prior to the creation of the 
Combat Action Ribbon for the Marine Corps.  Thus, the Board 
finds the Department of the Navy should be contacted to 
determine if the Veteran is eligible for a Combat Action 
ribbon based on his service initially as a field artillery 
battery man in the Mortar Battery, 1st Battalion, 11th Marine, 
3rd Marine Division (in January 1966) and subsequently as a 
mortarman in the Mortar Battery, 3rd Battalion, 11th Marine, 
3rd Marine Division, redesignated as Mortar Battery, 3rd 
Battalion, 11th Marine, 1st Marine Division.  

The Veteran has also reported witnessing the deaths of four 
buddies during service.  See December 2004 stressor 
statement.  Although it appears that the RO attempted to 
verify the death of M.S. in August 1965, it does not appear 
that the RO attempted to verify the deaths of T.T., A.C., or 
F.F.  The Board acknowledges that the Veteran has not 
provided dates for the reported deaths.  In providing names 
and ranks, however, the Veteran has provided sufficient 
information for stressor verification efforts to be 
undertaken.  Thus, this must be done.  

Additionally, at present, it is unclear if the Veteran's 
dates in Vietnam have been verified.  This should be done.  

Finally, after the above development is complete, a VA 
examination should be conducted to determine the nature and 
etiology of any psychiatric disorder.  See 
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. Ensure all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied for the 
issue of service connection for an 
acquired psychiatric disorder, to include 
PTSD.  

2.  Obtain all outstanding and relevant 
VA treatment records, particularly those 
dating after March 9, 2006.  The Veteran 
should also be asked about the existence 
of any outstanding private treatment 
records, and all reported private 
treatment records should be requested.  

3.  Contact the Department of the Navy to 
determine whether the Veteran is eligible 
for a Combat Action Ribbon based on his 
service initially as a field artillery 
battery man in the Mortar Battery, 1st 
Battalion, 11th Marine, 3rd Marine 
Division in January 1966 and subsequently 
as a mortarman in the Mortar Battery, 3rd 
Battalion, 11th Marine, 3rd Marine 
Division, redesignated as Mortar Battery, 
3rd Battalion, 11th Marine, 1st Marine 
Division.  

4.  Attempt to verify the reported deaths 
of F.F., T.T., and A.C.  Request more 
specific information from the Veteran if 
necessary.  

5.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
Veteran was exposed to a stressor or 
stressors in service.  If it is 
determined that the record verifies the 
existence of a stressor or stressors, 
specify what stressor or stressors in 
service are established by the record.  
In reaching this determination, address 
any credibility questions raised by the 
record. 

5.  After completion of the foregoing, 
schedule the Veteran for a VA psychiatric 
examination.  The claims file must be 
made available to the examiner for 
review.  Prior to the examination, the 
AMC/RO must specify for the examiner any 
in-service stressors established by the 
record.

If PTSD is diagnosed, the examiner should 
specify (1) whether each alleged in-
service stressor established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors 
sufficient to produce PTSD.

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
current psychiatric disorder, other than 
PTSD, is related to active service. 

6.  Thereafter, readjudicate the claim of 
service connection for a psychiatric 
disorder.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


